Citation Nr: 0720439	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  04-02 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for back disability.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1951 until June 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions dated, June 2002 
and August 2002, by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida. 

Although the RO has adjudicated the issues of entitlement to 
service connection on the merits, the Board must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The issues of entitlement to service connection for back 
condition and headaches are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In September 2001, the RO denied the veteran's claim of 
service connection for back disability and headaches.  The 
veteran did not perfect an appeal to that claim and that 
decision is final.  

2.  Evidence submitted subsequent to the September 2001 
decision is new, relates to an unestablished fact necessary 
to substantiate the claim and raises a reasonable possibility 
of substantiating the claim. 




CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
final disallowed claim that denied service connection for 
back disability.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.156(a) (2006)

2.  New and material evidence has been received to reopen a 
final disallowed claim that denied service connection for 
headaches.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.156(a) (2006)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In September 2001, the RO denied the veteran's claim for 
service connection for back disability and headaches based on 
the lack of evidence establishing that the disabilities were 
incurred in or related to service.  The veteran did not file 
a notice of disagreement within one year, and the decision 
became final.  38 C.F.R. § 20.302.

The veteran submitted a claim to reopen the back disability 
issue in April 2002, and in July 2002, the veteran submitted 
a claim to reopen the headaches issue.  The veteran has 
submitted numerous private medical records which link his 
back disability and headaches to his fall in service.  
Specifically, a September 2002 private medical record noted 
that the veteran's chronic headaches and multiple compression 
fractures of the lumbar spine may have been caused by his in-
service fall.  The veteran has also submitted numerous 
additional lay statements from servicemmates that witnessed 
the veteran fall. 

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi,
3 Vet. App. 510, 512-513 (1992).

The Board concludes that new and material evidence has been 
submitted to reopen the claim.  Specifically, the private 
medical opinion is new evidence because it was not previously 
considered by VA decision makers in September 2001.  The 
evidence is material because it relates to the reason for 
denial by providing medical evidence that the veteran's 
current disabilities are related to his military service, 
thus raising a reasonable possibility of substantiating the 
claim.  

Finally, the Board has met the notice and duty to assist 
requirements of 38 U.S.C.A. §§ 5103, 5107; 38 C.F.R. § 3.159.  
To the extent there may be any deficiency of notice or 
assistance, there is no prejudice to the appellant in 
proceeding with this issue given the favorable nature of the 
Board's decision with regard to the claim to reopen.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for back disability is reopened.

New and material evidence having been submitted, the claim 
for service connection for headaches is reopened.


REMAND

The veteran states that he injured his back and head when he 
fell off a gun platform.  Although the veteran's service 
medical records do not note treatment for a back or head 
condition, the veteran has submitted numerous lay statements 
from servicemates who witnessed the accident as well as 
several private medical opinions linking his current back 
disability and headaches to the in-service fall.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(holding that if the Board concludes that the lay evidence 
submitted by the veteran is credible and ultimately 
competent, the lack of contemporaneous medical evidence 
should not an absolute bar to the veteran's ability to prove 
his claim).  Under such circumstances, the Board finds that a 
medical opinion is required to make a decision on the claim.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The RO should schedule the veteran for an 
examination in order to ascertain the nature and 
etiology of any current back disability or 
headaches.  After reviewing the entire record, the 
examiner should express an opinion as to whether it 
is at least as likely as not (i.e., a likelihood of 
50 percent or greater) that the veteran's back 
disability and/or headaches were related to the 
fall that took place during service.  The claim's 
folder must be made available to and reviewed by 
the examiner in conjunction with the scheduled 
examination.

2.  After completing the requested development, the 
RO should again review the record and readjudicate 
the claim.  If any benefit sought on appeal remains 
denied, the veteran and his representative should 
be furnished a supplemental statement of the case 
(SSOC).  An appropriate time should be given for 
them to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


